Citation Nr: 0212044	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  00-23 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture of the lumbar spine, currently evaluated as 40 
percent disabling.

(The issues of entitlement to an increased evaluation for 
residuals of a right elbow fracture and residuals of a 
fracture of the right femur will be the subject of a later 
decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1982 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Boston, Massachusetts. 

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for residuals of a 
fracture of the right elbow and residuals of a fracture of 
the right femur pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice thereof as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.


FINDING OF FACT

The residuals of the fracture of the veteran's lumbar spine 
consist of painful motion in all directions, without cord 
involvement, demonstrable deformity of a vertebral body, 
motor sensory or reflex deficit; and moreover, do not present 
such an exceptional or unusual disability picture as to 
render impracticable the application of regular schedular 
standards.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
status post fracture of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5285, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

At no point in the adjudication of the claims that are before 
the Board on this appeal did the RO discuss the relevance of 
the VCAA.  Thus, the veteran did not have notice of, and an 
opportunity to respond to, the RO's view of the question how 
the VCAA applies to his claim.  However, the Board finds that 
the veteran's ability to prosecute his claim has not been 
compromised because the RO's development of the record has 
met with the duties prescribed by the statute and 
implementing regulations.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993) (holding that when the Board addresses a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to do so and, if not, whether the result 
could be prejudicial to the appellant's claim).

In the November 2000 statement of the case, VA notified the 
veteran of what evidence is needed to substantiate the 
claims.  

The RO also sent the veteran a letter in March 2001 
requesting that he report any treatment for the claimed 
disabilities.  He was informed that he was responsible for 
providing the names of the treatment providers and for 
signing a release.  VA undertook to obtain information 
reported by the veteran.  This letter served to advise the 
veteran of what evidence he was responsible for obtaining and 
of the type of evidence that would substantiate his claims.  
Quartuccio v. Principi, 16 Vet App 183 (2002).

VA has assisted the veteran by securing the evidence 
necessary to the adjudication of his claims.  This evidence 
has consisted of the report of a VA orthopedic examination 
that was provided to the veteran in October 1999.  There has 
been no indication from the veteran or his representative 
that other documentary evidence relevant to the claim needs 
to be obtained, although in a letter sent to both in October 
1999, the RO invited their questions or information 
concerning the claims. 

The veteran has not reported any outstanding treatment 
records.

While the veteran's representative has contended that the 
October 1999 examination was inadequate in some ways, the 
Board finds that the examination produced all findings 
necessary to a fair adjudication of the increased rating 
claims concerning the lumbar spine and the right elbow.  
Neither the veteran nor the representative has alleged that 
either of these disabilities has worsened since the 
examination was performed.  The Board has concluded that the 
record of examination reveals the current state of each of 
them.  Cf. Caffrey v. Brown, 6 Vet. App. 377 (1994).

Thus, the Board finds that veteran will not be prejudiced if 
his claim is adjudicated on the basis of the record as it now 
stands on appeal.  Bernard.  

Service connection for the disability of the lumbar spine was 
granted in October 1984, with an evaluation from May 1, 1984 
of 20 percent.  The evaluation was subsequently increased to 
40 percent effective May 1, 1984.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2001).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2001).

When there is a question as to which of two evaluations shall 
be applied, the higher will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2001).

VA regulations provide that functional loss will be 
considered in evaluating disabilities on the basis of range 
of motion.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2001).  VA 
adjudicators must consider whether regulations 38 C.F.R. § 
4.40, concerning functional loss due to pain, and 38 C.F.R. § 
4.45, concerning functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
"must be applied to determine if a compensable rating is 
warranted."  In applying these provisions VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by painful motion, weakened 
movement, excess fatigability, incoordination, restricted 
motion, or excessive movement.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); see 38 C.F.R. §§  4.40, 4.45 (2001).

In all cases, the entire history of the disability to be 
evaluated must be considered.  See 38 C.F.R. 4.1; Schafrath, 
1 Vet. App. at 592.  However, with a claim for an increased 
evaluation, the present level of the disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001); see also 38 C.F.R. 
§ 3.102 (2001).  Thus, a claim seeking a greater evaluation 
of disability will be granted unless it is refuted by a 
preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

The veteran's lumbar spine disability has been evaluated 
under Diagnostic Code 5295 as 40 percent disabling, the 
maximum evaluation under that diagnostic code.  A 40 percent 
evaluation, is provided when there is listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, a 
marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the foregoing with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under Diagnostic Code 5285, residuals of vertebral fracture 
warrant a 100 percent evaluation with cord involvement, and 
the veteran being bed ridden or requiring a long leg brace.  
A 60 percent evaluation is provided when there is cord 
involvement, and abnormal mobility requiring a neck brace 
(jury mast).  In other cases the residuals are rated on the 
basis of definite limited motion, or muscle spasm, adding 10 
percent for demonstrable deformity of a vertebral body.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2001).

There have been no reports that the veteran's lumbar fracture 
involved the spinal cord.  The normal neurologic findings on 
the most recent examination go against a finding that there 
was cord involvement.  The veteran is reportedly able to walk 
without a long leg brace, and there have been no reports of 
the need for a neck brace.  The most recent X-ray examination 
in October 1999 did not reveal any vertebral deformity.  
Therefore, the veteran would not be entitled to an increased 
evaluation under Diagnostic Code 5285.

The veteran has argued that he is entitled to an increased 
rating under Diagnostic Code 5293.  That diagnostic code 
provides for a 60 percent evaluation when there is pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of a diseased 
disc with little intermittent relief.  Although the most 
recent examination showed that the veteran had pain on 
motion, it was also found that he the range of motion was 
normal in all plains.  It was also found that there was no 
additional impairment on use.  In view of these findings, a 
higher evaluation is not warranted on the basis of functional 
impairment.  38 C.F.R. §§ 4.40, 4.45 (2001).

During the VA examination that was conducted in October 1999 
in connection with the claims for increased rating, it was 
found that the lumbar spine condition did not involve 
symptoms or signs of a neurological disorder.  It was 
specifically noted that there was no muscle spasm, diminution 
of ankle reflexes, loss of motor power, or sensory loss.  
Thus, the disability does not meet the criteria for a 60 
percent evaluation under Diagnostic Code 5293.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001). 


Extraschedular evaluations

The Board has considered whether referral of either claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).  The Board concurs with the RO's 
determination in the February 2000 rating decision that such 
a referral should not be made.

The percentage evaluations established by the rating schedule 
contemplate, and are intended to compensate a claimant for, 
impairment of industrial capabilities.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  They "represent as far 
as can practically be determined the average impairment in 
earning capacity resulting from such [disabling] diseases and 
injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  The question is whether 
either of the disabilities in concern on this appeal presents 
"such an exceptional or unusual disability picture...as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

The veteran has not asserted, nor does the evidence suggest, 
that his back disability results in marked limitation of 
motion or has required frequent periods of hospitalization.  
In the absence of evidence such factors, the Board finds that 
the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Shipwash v. Brown, 8 Vet App 218 (1995).


ORDER

An evaluation greater than 40 percent for status post 
fracture of the lumbar spine is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

